Appleton, C. J.
It is made the duty of the person presiding, ‘to instruct the jury upon any question of law when requested by either party; and certify to the court, with' the verdict, the substance of any decision or instruction by him given, when either party shall request it.’ R. S., c. 18, § 12. But without request he is not obliged to do it. Nor can the petitioner prove his decisions or instructions, subsequently, by calling him as a witness. The petitioner not having, at the hearing, requested the decisions or instructions given to be certified, has waived all right of exception. Exceptions overruled.
Cutting, Walton, Dickerson, and Danforth, JJ., concurred.